DEATILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-11,13-21,23,25-27,29,30 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon et al. (US 10,908,299B1) in view of Otteresten et al. (US20210345134A1)

Regarding Claim 1, A method of operating a network component, comprising: FIG 4(=shows network component, 412), Col 9 L 1-12, the UE 410 (=UE), while moving in the environment, communicates its IMU and / or possibly GPS measurements through its serving cell BS 402 -408(=wireless nodes). Synchronization Reference Signal (SRS) transmissions (=uplink signal) sent by the UE 410, is received by all the in - range BSs 402-408. Downlink (DL) using Positioning Reference Signal (PRS) signaling (=DL beam). Fig7 shows in step 726 and 728 the Training or measurement model based on Training data or measurement.
obtaining measurement information associated with a set of uplink signals from one or more user equipment’s (UEs), wherein the set of uplink signals has reciprocity with one or more downlink beams of one or more wireless nodes; (Fig7, steps 712 and 714-716, the uplink signals are SRS 712; column 13, lines 49-56.  - Reference signaling from the UE, in the form of SRS signaling for example, is shown at 712. Such reference signaling may be received by the GNB, and / or other network equipment, from the UE and / or other UEs in a wireless communication network (=measurement information associated with set of uplink signals). Based on the reference signaling, the gNB calculates UE ranges and angles using SRS in UL in some embodiments, as well as channel coefficients, and transmits signaling to the LMF at 714, 716.)
column 12, lines 1-18: A trained model can be used, for example, to estimate NLOS range / angle biases … for both UL and DL positioning if there is channel reciprocity of the wireless channel(=uplink SRS signals have reciprocity with downlink PRS signals));

determining a measurement model based on the measurement information associated with the set of uplink signals from the one or more UEs; and (Fig7, NN Weights, steps 732-734; determining can include receiving the measurement model from the LMF (=determining a measurement model), and furthermore, the LMF and positioning server can be implemented at the gNB based on measurement data from steps 716-726(=measurement information)).

providing, to a target UE, the measurement for processing of at least one signal associated with the one or more downlink beams of the one or more wireless nodes. (Col12,L25-29, Although a model may be broadcast or otherwise transferred to UEs in some embodiments to enable UEs to perform corrected positioning determination. Col 28 L45-51- locations of UEs are taken into account at a BS , and provided as input to a beam prediction or beam sweeping algorithm so that a BS can then select beams that would serve UEs (=processing associated with one or more downlink beams

Tadayon does not teach, providing, to a target UE, the measurement model.
Ottersten teaches, providing, to a target UE, the measurement model Teaches in [218], [219], [221] the UE, e.g. the wireless device 120, 122, is assumed to have limited ML capabilities. The BS, e.g. the radio network node 110, 111, will have to perform the learning and the device may only use the ML model for predictions. The BS, e.g. the radio network node 110, 111, then transmits a ML model suitable for the device's objective function and capabilities [ML model transmission]. [221]- the BS transmits the updated model to the device [ ML model transmission] and to nodes concerned with clustered / global models related to the current device type and objective functions)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon, providing, to a target UE, the measurement model as taught by Ottersten to retain security of UE based model processing instead of at the wireless component.

Regarding Claim 3, Tadayon teaches, the method of claim 1, wherein the one or more wireless nodes include a transmission reception point (TRP) of a base station or a reference UE. (Fig7 shows gNB (=base station) or transmission reception point from UE).

Regarding Claim 4, Tadayon teaches, the method of claim 1, wherein the set of uplink signals comprises one or more sounding reference signals (SRSs). (Fig7 shows UE uplink SRS signal to gNB)

Regarding Claim 5, Tadayon teaches, the method of claim 1, wherein the determination comprises providing the measurement information as training data into a machine learning algorithm to generate or refine the measurement model. (See Fig5 and Fig6, Col10 L52-54, FIG. 5 is a functional block diagram 500 illustrating backtracking - based data collection according to an embodiment. Col9 L24-26-The LMF also forms a set or database T of training data, along with channel data from channel estimation, to be used in some embodiments to train a model)

Regarding Claim 6, Tadayon does not teach, the method of claim 5, wherein the model is implemented as one or more neural networks.
Ottersten teaches, the method of claim 5, wherein the model is implemented as one or more neural networks.( [0143]-130 may update the parameters of the machine learning model, e.g. update one or more weights in a neural network, after evaluating that the MCS selection is too conservative and thus not fully utilizes the channel).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon in view of Tadayon, the method of claim 5, wherein the model is implemented as one or more neural networks as taught by Ottersten to use neural networks for performance.

Regarding Claim 7, Tadayon does not teach, The method of claim 1, wherein the measurement model is refined based on measurement information from the target UE that is associated with the at least one signal, measurement information from the target UE or one or more other target UEs that is associated with one or more other signals, or a combination thereof.(Col 18 L9-15 and Fig8A andFIg8B- the operation 804 of receiving signaling that is associated with channel estimation of a wireless channel for UE .This signaling may include reference signaling such as SRS signaling as shown at 712 in FIG . 7.)
Ottersten teaches, the method of claim 1, wherein the measurement model is refined based on measurement information from the target UE that is associated with the at least one signal, measurement information from the target UE or one or more other target UEs that is associated with one or more other signals, or a combination thereof ([ 0132 ] For example , the network node 110 , 111 , 120 , 122 , 130 may use information , e.g. measurement data , relating to a received signal strength measurement and a machine learning model relating to the wireless device 120 in order to predict the MCS of the at least one network node(=refine model)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon, the method of claim 1, wherein the measurement model is refined based on measurement information from the target UE that is associated with the at least one signal, measurement information from the target UE or one or more other target UEs that is associated with one or more other signals, or a combination thereof as taught by Ottersten to retain security of UE based model processing instead of at the wireless component.


Regarding Claim 8, Tadayon teaches, The method of claim 1, wherein the measurement model is tailored to one or more UE types, a target bandwidth (BW), a number of base stations associated with a respective positioning procedure, a number of antennas or panels associated with a respective positioning procedure, or a combination thereof.(Col 18 L22-25- Similarly , the signaling associated with corrected positioning determination for the UE , transmitted at 806 , may take any of various forms depending on the particular network equipment or element ( s ) by which the method 800 is being performed).

Regarding Claim 9, Tadayon teaches, the method of claim 1, wherein the at least one signal comprises one or more downlink signals, one or more sidelink signals, or a combination thereof. (Fig7 and Col9 L10-12- potentially be performed in downlink (DL) using Position- in Reference Signal (PRS) signaling). Col13 L5658-The UE may perform range / angle estimation with PRS in DL, and calculate channel coefficients, in other embodiments

Regarding Claim 10, Tadayon does not teach, The method of claim 1, wherein the measurement model is jointly generated or refined based on a combination of the measurement information associated with the set of uplink signals from the one or more UEs and measurement feedback from the target UE related to the at least one signal.
Ottersten teaches, The method of claim 1, wherein the measurement model is jointly generated or refined based on a combination of the measurement information associated with the set of uplink signals from the one or more UEs and measurement feedback from the target UE related to the at least one signal. ([ 0132 ] For example , the network node 110 , 111 , 120 , 122 , 130 may use information , e.g. measurement data , relating to a received signal strength measurement(=measurement information) and a machine learning model relating to the wireless device 120 in order to predict the MCS of the at least one network node(=refine model)). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon, The method of claim 1, wherein the measurement model is jointly generated or refined based on a combination of the measurement information associated with the set of uplink signals from the one or more UEs and measurement feedback from the target UE related to the at least one signal as taught by Ottersten to retain security of UE based model processing instead of at the wireless component.


Regarding Claim 11, Tadayon teaches, A method of operating a target user equipment (UE), comprising (see Fig7)
receiving, from a network component, a measurement that is trained based upon measurement information associated with a set of uplink signals from one or more UEs, the set of uplink signals having reciprocity with one or more downlink beams of one or more wireless nodes; (Fig7, steps 712 and 714-716, the uplink signals are SRS 712; column 13, lines 49-56.  - Reference signaling from the UE, in the form of SRS signaling for example, is shown at 712. Such reference signaling may be received by the GNB, and / or other network equipment, from the UE and / or other UEs in a wireless communication network (=measurement information associated with set of uplink signals). Based on the reference signaling, the gNB calculates UE ranges and angles using SRS in UL in some embodiments, as well as channel coefficients, and transmits signaling to the LMF at 714, 716.)
column 12, lines 1-18: A trained model can be used, for example, to estimate NLOS range / angle biases … for both UL and DL positioning if there is channel reciprocity of the wireless channel (=uplink SRS signals have reciprocity with downlink PRS signals));
receiving, on the one or more downlink beams from the one or more wireless nodes, at least one signal; and processing the at least one signal based at least in part on the measurement.
 (Fig 7, Col12, L25-29, Although a model may be broadcast or otherwise transferred to UEs in some embodiments to enable UEs to perform corrected positioning determination. Col 28 L45-51- locations of UEs are considered at a BS, and provided as input to a beam prediction or beam sweeping algorithm so that a BS can then select beams that would serve UEs (=processing associated with one or more downlink beams
Tadayon does not teach, receiving, from a network component, a measurement model
Ottersten teaches, receiving, from a network component, a measurement model Teaches in [218], [219], [221] the UE, e.g. the wireless device 120, 122, is assumed to have limited ML capabilities. The BS, e.g. the radio network node 110, 111, will have to perform the learning and the device may only use the ML model for predictions. The BS, e.g. the radio network node 110, 111, then transmits a ML model suitable for the device's objective function and capabilities [ML model transmission]. [221]- the BS transmits the updated model to the device [ ML model transmission] and to nodes concerned with clustered / global models related to the current device type and objective functions)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon, receiving, from a network component, a measurement model as taught by Ottersten to retain security of UE based model processing instead of at the wireless component.

Regarding Claim 13, Tadayon teaches, the method of claim 11, wherein the one or more wireless nodes include a transmission reception point (TRP) of a base station or a reference UE. (Fig7 shows gNB (=base station) or transmission reception point from UE).

Regarding Claim 14, Tadayon teaches, the method of claim 11, wherein the set of uplink signals comprises one or more sounding reference signals (SRSs). (Fig7 shows UE uplink SRS signal to gNB)

Regarding Claim 15, Tadayon teaches, the method of claim 11, wherein the measurement model is generated or refined by providing the measurement information as training data into a machine learning algorithm. (See Fig5 and Fig6, Col10 L52-54, FIG. 5 is a functional block diagram 500 illustrating backtracking - based data collection according to an embodiment. Col9 L24-26-The LMF also forms a set or database T of training data, along with channel data from channel estimation, to be used in some embodiments to train a model)

Regarding Claim 16, Tadayon does not teach, the method of claim 15, wherein the measurement model is implemented as one or more neural networks.
Ottersten teaches, the method of claim 15, wherein the measurement model is implemented as one or more neural networks. ([0143]-130 may update the parameters of the machine learning model, e.g. update one or more weights in a neural network, after evaluating that the MCS selection is too conservative and thus not fully utilizes the channel).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon in view of Tadayon, the method of claim 15, wherein the measurement model is implemented as one or more neural networks.as taught by Ottersten to use neural networks for performance.

Regarding Claim 17, Tadayon teaches, the method of claim 11, further comprising: transmitting measurement information associated with the at least one signal to the network component. (Fig7, steps 712 and 714-716, the uplink signals are SRS 712; column 13, lines 49-56.  - Reference signaling from the UE, in the form of SRS signaling for example, is shown at 712. Such reference signaling may be received by the GNB, and / or other network equipment, from the UE and / or other UEs in a wireless communication network (=measurement information associated with set of uplink signals).

Regarding Claim 18, Tadayon teaches, the method of claim 17, further comprising: receiving a modified version of the measurement model that is refined based on the transmitted measurement information. (Fig7, steps 712 and 714-716, the uplink signals are SRS 712; column 13, lines 49-56.  - Reference signaling from the UE, in the form of SRS signaling for example, is shown at 712. Such reference signaling may be received by the GNB, and / or other network equipment, from the UE and / or other UEs in a wireless communication network (=measurement information associated with set of uplink signals).

Regarding Claim 19, Tadayon teaches, the method of claim 11, further comprising: refining the measurement model based on information specific to the target UE, network-provided location assistance data, or a combination thereof. (Col8 L59-66-BSs 402, 404, 406, 408, and a processor and / or other components configured to support corrected UE positioning determination. Col9 L1-6-UE 410, while moving in the environment, communicates its 410, while moving in the environment, communicates its IMU and / or possibly GPS measurements through its serving cell BS 402, 404, 406, 408 to the backend positioning server 412).

Regarding Claim 20, Tadayon teaches, the method of claim 11, wherein the measurement model is tailored to one or more UE types, a target bandwidth (BW), a number of base stations associated with a respective positioning procedure, a number of antennas or panels associated with a respective positioning procedure, or a combination thereof. (Col 18 L22-25- Similarly, the signaling associated with corrected positioning determination for the UE, transmitted at 806, may take any of various forms depending on the particular network equipment or element (s) by which the method 800 is being performed).

Regarding Claim 21, Tadayon teaches, the method of claim 11, wherein the at least one signal comprises one or more downlink signals, one or more sidelink signals, or a combination thereof. (Fig7 and Col9 L10-12- potentially be performed in downlink (DL) using Position- in Reference Signal (PRS) signaling). Col13 L5658-The UE may perform range / angle estimation with PRS in DL, and calculate channel coefficients, in other embodiments

Regarding Claim 23, Tadayon teaches, A network component, comprising: 
a memory; a communication interface; and at least one processor communicatively coupled to the memory and the communication interface, the at least one processor configured to: FIG. 10B is a block diagram of an example base station;
obtain measurement information associated with a set of uplink signals from one or more user equipment’s (UEs), wherein the set of uplink signals has reciprocity with one or more downlink beams of one or more wireless nodes; (Fig7, steps 712 and 714-716, the uplink signals are SRS 712; column 13, lines 49-56.  - Reference signaling from the UE, in the form of SRS signaling for example, is shown at 712. Such reference signaling may be received by the GNB, and / or other network equipment, from the UE and / or other UEs in a wireless communication network (=measurement information associated with set of uplink signals). Based on the reference signaling, the gNB calculates UE ranges and angles using SRS in UL in some embodiments, as well as channel coefficients, and transmits signaling to the LMF at 714, 716.)
column 12, lines 1-18: A trained model can be used, for example, to estimate NLOS range / angle biases … for both UL and DL positioning if there is channel reciprocity of the wireless channel (=uplink SRS signals have reciprocity with downlink PRS signals));
determine a measurement based on the measurement information associated with the set of uplink signals from the one or more UEs; and (Fig7, NN Weights, steps 732-734; determining can include receiving the measurement model from the LMF (=determining a measurement model), and furthermore, the LMF and positioning server can be implemented at the gNB based on measurement data from steps 716-726(=measurement information)).
provide, to a target UE via the communication interface, the measurement for processing of at least one signal associated with the one or more downlink beams of the one or more wireless nodes. (Col12, L25-29, Although a model may be broadcast or otherwise transferred to UEs in some embodiments to enable UEs to perform corrected positioning determination. Col 28 L45-51- locations of UEs are considered at a BS, and provided as input to a beam prediction or beam sweeping algorithm so that a BS can then select beams that would serve UEs (=processing associated with one or more downlink beams.
Tadayon does not teach, providing, to a target UE, the measurement model.
Ottersten teaches, providing, to a target UE, the measurement model Teaches in [218], [219], [221] the UE, e.g. the wireless device 120, 122, is assumed to have limited ML capabilities. The BS, e.g. the radio network node 110, 111, will have to perform the learning and the device may only use the ML model for predictions. The BS, e.g. the radio network node 110, 111, then transmits a ML model suitable for the device's objective function and capabilities [ML model transmission]. [221]- the BS transmits the updated model to the device [ ML model transmission] and to nodes concerned with clustered / global models related to the current device type and objective functions)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon, providing, to a target UE, the measurement model as taught by Ottersten to retain security of UE based model processing instead of at the wireless component.

Regarding Claim 25, Tadayon teaches, the network component of claim 23, wherein the one or more wireless nodes include a transmission reception point (TRP) of a base station or a reference UE. (Fig7 shows gNB (=base station) or transmission reception point from UE).

Regarding Claim 26, Tadayon teaches, the network component of claim 23, wherein the set of uplink signals comprises one or more sounding reference signals (SRSs). (Fig7 shows UE uplink SRS signal to gNB)

Regarding Claim 27, Tadayon teaches, A target user equipment (UE), comprising: a memory; a communication interface; and at least one processor communicatively coupled to the memory and the communication interface, the at least one processor configured to: FIG. 10A is a block diagram of an example electronic device.
receive, via the communication interface, from a network component, a measurement that is trained based upon measurement information associated with a set of uplink signals from one or more UEs, the set of uplink signals having reciprocity with one or more downlink beams of one or more wireless nodes; (Fig7, steps 712 and 714-716, the uplink signals are SRS 712; column 13, lines 49-56.  - Reference signaling from the UE, in the form of SRS signaling for example, is shown at 712. Such reference signaling may be received by the GNB, and / or other network equipment, from the UE and / or other UEs in a wireless communication network (=measurement information associated with set of uplink signals). Based on the reference signaling, the gNB calculates UE ranges and angles using SRS in UL in some embodiments, as well as channel coefficients, and transmits signaling to the LMF at 714, 716.)
column 12, lines 1-18: A trained model can be used, for example, to estimate NLOS range / angle biases … for both UL and DL positioning if there is channel reciprocity of the wireless channel (=uplink SRS signals have reciprocity with downlink PRS signals));
receive, via the communication interface, on the one or more downlink beams from the one or more wireless nodes, at least one signal; and (Col12, L25-29, Although a model may be broadcast or otherwise transferred to UEs in some embodiments to enable UEs to perform corrected positioning determination. Col 28 L45-51- locations of UEs are considered at a BS, and provided as input to a beam prediction or beam sweeping algorithm so that a BS can then select beams that would serve UEs (=processing associated with one or more downlink beams.
process the at least one signal based at least in part on the measurement. (Fig7, NN Weights, steps 732-734; determining can include receiving the measurement model from the LMF (=determining a measurement model), and furthermore, the LMF and positioning server can be implemented at the gNB based on measurement data from steps 716-726(=measurement information)).
Tadayon does not teach, receive, via the communication interface, from a network component, a measurement model.
Ottersten teaches, receive, via the communication interface, from a network component, a measurement model. ([218], [219], [221] the UE, e.g. the wireless device 120, 122, is assumed to have limited ML capabilities. The BS, e.g. the radio network node 110, 111, will have to perform the learning and the device may only use the ML model for predictions. The BS, e.g. the radio network node 110, 111, then transmits a ML model suitable for the device's objective function and capabilities [ML model transmission]. [221]- the BS transmits the updated model to the device [ ML model transmission] and to nodes concerned with clustered / global models related to the current device type and objective functions)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon, receive, via the communication interface, from a network component, a measurement model.
 as taught by Ottersten to retain security of UE based model processing instead of at the wireless component.

Regarding Claim 29, Tadayon teaches, the target UE of claim 27, wherein the one or more wireless nodes include a transmission reception point (TRP) of a base station or a reference UE. (Fig7 shows gNB (=base station) or transmission reception point from UE).

Regarding Claim 30, Tadayon teaches, the target UE of claim 27, wherein the set of uplink signals comprises one or more sounding reference signals (SRSs). (Fig7 shows UE uplink SRS signal to gNB)

Claim(s) 2,12, 24,28 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon et al. (US 10,908,299) in view of Ottersten et al. (US20210345134A1) in further view of Barnes et al. (US 7,945,271 B1)

Regarding Claim 2, Tadayon in view of Ottersten does not teach, The method of claim 1, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS).
Barnes teaches, the method of claim 1, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS). (Col3 L18-33-In some embodiments, the mobile device can store a history of previous radio frequency fingerprints for matching purposes. Col4 L42-45-he advanced forward link trilateration technology fixes the location of the mobile device 102 based on measurements taken of time and distance signals(=positioning reference signal) from nearby cell towers).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon in view of Ottersten, the method of claim 1, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS). as taught by Barnes to retain security of UE based model processing instead of at the wireless component.

Regarding Claim 12, Tadayon in view of Ottersten does not teach, the method of claim 11, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS).
Barnes teaches, the method of claim 11, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS). (Col3 L18-33-In some embodiments, the mobile device can store a history of previous radio frequency fingerprints for matching purposes. Col4 L42-45-he advanced forward link trilateration technology fixes the location of the mobile device 102 based on measurements taken of time and distance signals(=positioning reference signal) from nearby cell towers).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon in view of Ottersten, The method of claim 11, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS) as taught by Barnes to retain security of UE based model processing instead of at the wireless component.

Regarding Claim 24, Tadayon in view of Ottersten does not teach, the network component of claim 23, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS). 
Barnes teaches, the method of claim 1, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS). (Col3 L18-33-In some embodiments, the mobile device can store a history of previous radio frequency fingerprints for matching purposes. Col4 L42-45-he advanced forward link trilateration technology fixes the location of the mobile device 102 based on measurements taken of time and distance signals(=positioning reference signal) from nearby cell towers).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon in view of Ottersten, the method of claim 1, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS). as taught by Barnes to retain security of UE based model processing instead of at the wireless component.

Regarding Claim 28, Tadayon in view of Ottersten does not teach, the target UE of claim 27, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS).
Barnes teaches, the target UE of claim 27, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS). (Col3 L18-33-In some embodiments, the mobile device can store a history of previous radio frequency fingerprints for matching purposes. Col4 L42-45-he advanced forward link trilateration technology fixes the location of the mobile device 102 based on measurements taken of time and distance signals (=positioning reference signal) from nearby cell towers).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tadayon in view of Ottersten, The target UE of claim 27, wherein the measurement model corresponds to a radio frequency fingerprinting for positioning (RFFP-P) model, and wherein the at least one signal comprises at least one positioning reference signal (PRS) as taught by Barnes to retain security of UE based model processing instead of at the wireless component.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478               

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478